IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-30091


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

                                versus

EUCKLE LEE HUNTER,

                                            Defendant-Appellant.



           Appeal from the United States District Court
               for the Western District of Louisiana
                          (98-CR-30009-01)

                           December 13, 1999

Before HIGGINBOTHAM, and SMITH, Circuit Judges, and DUPLANTIER*,
District Judge.

PER CURIAM:**

      With the benefit of briefs and oral argument, we are persuaded

that there is insufficient evidence to sustain this criminal

conviction.     The conduct of the defendant is simply too equivocal

to support a judgment of guilt beyond a reasonable doubt.

      The mandate shall issue forthwith.

                                            R   E   V   E   R   S   E   D   .




  *
     District Judge of the Eastern District of Louisiana, sitting
by designation.
 **
    Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.